Title: From Thomas Boylston Adams to John Quincy Adams, 12 April 1801
From: Adams, Thomas Boylston
To: Adams, John Quincy



No 25
24 Feby 1st:
Dear Sir.
Philadelphia 12th: April 1801

Within the course of the last week, I have had the pleasure to receive your favors of the 20th: 27th: & 30th: of December, number’s 19-20-21. of the Series, which wants only No 18 to be complete. The interest, which your letters never fail to excite, has been abundantly testified by the eagerness, with which subscriptions to the Port folio, have been sent forward, from every part of the Country, and the chief inducement to which, in many instances, to my knowledge, has been a desire to possess a copy of your journalized tour, through Silesia. It had escaped my memory, that I had intimated to you, so early as the 25th: of October, my wish that these letters should appear in print, but I am glad to have the sanction of your consent, altho’ I ventured to anticipate it. You will ere long receive the first numbers of the Port folio and I have little doubt of your being satisfied with the stile in which you are exhibited to the public. How you will be pleased with the general execution of the paper, is not in my power to say, though I am free to declare my own opinion of it, to be very favorable. The Editor is precisely the same Jo: Dennie, that I knew at Harvard, & that you were better acquainted with, in Boston, when he exercised a calling similar to the present. It would therefore be superfluous to tell you, that he is more addicted to laughter than gravity; more disposed to quaff the generous bowl, with a friend, at a midnight hour, than to covet a character for regular & exemplary habits. His friends, who are familiar with his history, sometimes express a doubt of his perseverance & stability, but with encouragement, such as he has experienced, in his present undertaking, there is a stimulus to industry, which he has never known, on any former occasion. I have strong hopes of him therefore, knowing the wide difference between the patronized efforts of genius, & those that are neglected.
The caution, which your last letter enjoins upon me, with respect to the management of your affairs, has I hope been observed, as far as was consistent with my own opinion of the surest & safest method of promoting your interest. I was, for a considerable time, under the same impression of doubt, distrust & anxiety as to the result of the great struggle between the different parties, during the last Autumn, as you appear to have been, but from being more in the way to mark and watch the progress of it, I was better able to calculate the consequences, and though at one moment I should have been happy to be free from any risk of a pecuniary nature, thinking that a very great fluctuation of the funds would ensue a change of administration, I never felt alarmed for the capital under my care, & of course did not think fit to dispose of it, when it would have commanded the highest price—Since the new organization has been completed & we may indulge a hope, that we know the worst, I have not repented my tenacity though by speculating upon these events, money might have been made.
The Country is now in a more tranquil state, both within & without than I have ever known it to be, & the merit of this condition is no less ascribable to the magnanimity of the federalists, since their defeat, than to their successful & prosperous measures, while at the head of our public affairs. They will be robb’d, most unjustly, of all this honor, for should the public exigencies diminish and taxation, of course, be lessened—the Republican democrats, will be eager enough to claim the praise and the sovereign will not have discrimination enough to withhold it.
In consequence of the ratification of the Convention with France, our Navy will be reduced to a peace establishment, and all the vessels, of inferior magnitude, will be sold. Our difficulties with England, will be at least suffered to sleep, during the pressure of the nothern confederacy, in which we shall probably have no concern, and the Commerce of our Country, unmolested by either of the rival powers, may be expected to florish beyond former example.
The changes hitherto operated under the new system, you will be officially apprized of. Some removals from office have taken place, without adequate cause & for the sake of, what has been called, the principle. Under the new law, which has extended the judiciary system, many of the Officers, such as District Attorneys & Marshalls, who hold during will & pleasure, have been dissmissed, and in some instances, men of bad fame, have been substituted for valuable officers. The higher departments are, in general, well filled. Madison, Secretary of State; but the duties of that office have hitherto been discharged by the Attorney General, Mr: Lincoln. General Dearborn, of Massachusetts, Secretary of War. Mr: Dexter still continues at the head of the treasury, and the Navy department continues vacant. During the recess of Congress, we shall hear little of Cabinet concerns.
Our family have safely arrived at home, and a cordial reception has been given them by the people of our native State, whose representatives presented an affectionate address to your father, which I enclose to you, with his answer. The anxiety you express for their comfort in retirement, & the filial affection, which dictated the instructions you gave me, in one of your letters, will be gratefully acknowledged by them. I hope & believe, that their circumstances are not embarrassed, though certainly far from being affluent; the produce of their farm will afford food, at least, and their other resources will probably be adequate to their wants. I was highly gratified by the last acts of a public nature, which were performed by the late President; they were marked by the same firmness, consistency & dignity, which characterized all his other measures; the same collected, temperate & energetic conduct, which so few men in public stations are capable of practising, & which, from the rarity of such examples, fewer still know how to appretiate or comprehend. Your opinions, though formed from imperfect information, are generally very accurate, on the subject of our domestic affairs, and my habitual respect for them has induced me to take liberties, for the public benefit, as often as I have had opportunities.
I have little to say on the subject of your private affairs, having so recently transmitted my annual account, wherein a full exposition of them was contained. I have consulted with Dr: Tufts relative to the purchase of an house, and he advises a postponement, for a few months at least, because your money will be more productive in the funds than by being converted into real estate. I have not been able to obtain the last year’s interest upon Mr: J. B. Smith’s note of hand, though I saw him, about two months ago, at New-York. He wanted me to take some of his lands, to the amount of the debt, but this I did not feel myself authorized to do. When you return, you can consent to the proposition for yourself, if you think fit.
I am, with my best love to Louisa / Your Brother
T B Adams.